Citation Nr: 0615729	
Decision Date: 05/31/06    Archive Date: 06/06/06	

DOCKET NO.  06-02 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia 
with gastroesophageal reflux disease.   

2.  Entitlement to an initial compensable evaluation for the 
postoperative residuals of left knee anterior cruciate 
ligament repair.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to June 
2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The veteran currently resides within the 
jurisdiction of the Wilmington, Delaware RO.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

In a document attached to the veteran's substantive appeal, 
VA Form 9, dated in January 2006, it was indicated that the 
veteran wished to have a videoconference hearing before a 
Veterans Law Judge.  To date, the veteran has not been 
afforded that hearing.  Nor, apparently, has the veteran's 
request for a videoconference hearing been withdrawn.  Under 
the circumstances, the veteran must be given 
the opportunity to present testimony before a Veterans Law 
Judge via a videoconference hearing at the RO prior to a 
final adjudication of his claims.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should take appropriate action to 
schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the local RO.  A transcript 
of that hearing should be included in the 
veteran's claims folder.  

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



